In this case a petition, and supplemental petition, for rehearing point out an error in the statement of facts as set forth by the Court in the original opinion.
The original opinion should have stated that the order setting aside the final decree of foreclosure was entered January 6, 1928, and that the order allowing the defendant City of Fort Lauderdale, to file an amendment to its *Page 1174 
answer was entered on April 3, 1928, instead of February 6, 1928. Both the orders referred to appeared together at the same place in the transcript. For this reason the Court overlooked the fact that these orders did not bear the same date, but were dated about two months apart. This fact that the orders referred to bear different dates, however, makes no difference in the conclusion which was reached by the Court on the original consideration of the case. It is the court's view that an error in the statement of facts which does not affect the conclusion, can be corrected without the necessity of granting a rehearing. The practice of making such corrections without the formality of granting a rehearing has been heretofore followed in this jurisdiction. See Holder v. West Florida Development  Inv. Co., 103 Fla. 487, 137 Sou. Rep. 271. It has also been followed by the Supreme Court of the United States in the recent case of American Surety Co. of New York v. Greek Catholic Union, opinion filed February 15, 1931, rehearing denied March 14, 1931.
The other points suggested by the petition for rehearing have had the careful consideration of the Court, and after consideration of same the Court adheres to its original opinion. The stay order entered by the Court was sufficient by itself under Section 5752 C. G. L., to rescind and vacate the decree of foreclosure so as to require a re-entry of the same before further proceedings could be had leading up to its execution.
It is therefore ordered that the original opinion in this cause be amended so as to show that the stay order referred to therein was entered on February 6, 1928, while the order allowing the defendant City of Fort Lauderdale, to file amendment to its answer was entered some two months later on April 3, 1928, instead of on the same date that the stay order was ordered. It is further ordered that the petition for rehearing be denied and that the cause *Page 1175 
stand reversed and remanded for further proceedings in accordance with the original opinion.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.